Citation Nr: 1424889	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-40 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability as secondary to the service-connected arthritis of the left ankle.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing conducted by a Decision Review Officer at the RO in February 2010, and in October 2010 before the undersigned Veterans Law Judge sitting at the RO.  The transcripts of the hearings are of record.

The Board remanded the case to the RO for additional development of the record in January 2011.  As will be discussed, all indicated development has been completed and the matter is ready to be decided on the merits.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveal documents that they are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.


FINDINGS OF FACT

1.  A low back disability is not caused or aggravated by the service-connected arthritis of the left ankle.

2.  A low back disability did not manifest in service, arthritis did not manifest within the one year presumptive period or for many years thereafter, and the current low back disability is unrelated to service.





CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to, the result of, or aggravated by the service-connected disease or injury.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).

2.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by a letter dated in October 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection.  He was informed of the evidence that he must submit, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Although the Veteran was not informed of the evidence needed to substantiate a claim for service connection on a secondary basis until February 2011, readjudication of the claim in the August 2011 Supplemental Statement of the Case cured any potential harm to the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  

The Board notes that the Veteran endorsed having a spinal cord stimulator placed in approximately 2001, and the records associated with that treatment are not of record.  The Board has requested, in October 2008 and February 2011, that the Veteran submit any outstanding treatment records, or in the alternative, provide a signed authorization and release form for the VA to obtain such records.  After the October 2010 hearing, the record was also left open for an additional 30 so that the Veteran could submit any additional evidence.  As the Veteran has not submitted the evidence nor the proper forms for VA to obtain the records, the Board finds that it has complied with its duty to assist.  

In January 2011, the Board remanded this matter for an examination to determine the etiology of the claimed low back disability.  An examination was provided in February 2011.  The examination report reflects that the examiner recorded the Veteran's current complaints and provided an opinion based on the lay statements, the examination, and the medical evidence of record.  Based on this record, the Board concludes that the examination report is adequate and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the October 2010 hearing, the undersigned clarified the issues and potential evidentiary defects were identified.  The record was also left open for 30 days to allow the Veteran an opportunity to submit additional evidence.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained and the claim is ready to be considered on the merits.

Legal Principles and Analysis 

The Veteran contends that he currently has a low back disability that was caused or aggravated by the service-connected arthritis of the left ankle.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.  

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for only the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying disability worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

Here, the Veteran has a current low back disability and is service-connected for arthritis of the left ankle, so the primary issue is whether the service-connected arthritis of the left ankle caused or aggravated the low back disability.

The Veteran underwent a VA examination in February 2011 and denied any specific injury to his back while in service or after separation.  Rather, the Veteran stated that he believed that his right below knee amputation led to his left ankle pain and the left ankle pain, in turn, led to gait disturbance which caused him to have low back pain starting in the 1980's.  The Veteran further reported that he was diagnosed with degenerative disc disease approximately 10 years prior and that a spinal cord stimulator was placed at that time.  The Board notes that the amputation occurred in 1991 and although the examiner reported that it was incurred in service, the record reflects that the underlying injury and the amputation occurred after separation.  

A lumbosacral X-ray from February 2011 revealed partial sacralization at L5 and a stimulator wire entering at T12-L1.  The examiner rendered a diagnosis of lumbosacral strain.  

The examiner opined that the Veteran's current lumbosacral strain was not caused or aggravated by the arthritis of the left ankle, but the onset was likely due to "wear and tear" over time.  The examiner reasoned that the Veteran walked with a slight limp, but there was no evidence of a significant gait disturbance.  The Veteran also seemed to ambulate well with his prosthesis.  The examiner pointed out that he saw no evidence of altered mechanics involving his gait or back, which would be attributable to a left ankle problem.  Ultimately, the examiner determined that it was less likely as not that the Veteran's current back diagnosis was due to any problems with his left ankle.  

The Board finds the February 2011 examination report to be especially probative.  The examiner reviewed the record, examined the Veteran, and provided a thorough explanation for the conclusion that the current low back disability was not related to the service-connected arthritis of the left ankle.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The fact that the examiner did not explicitly state that the low back disability was not aggravated by the service-connected arthritis of the left ankle does not render the opinion inadequate.  The Board also finds that the opinion complies with the remand directives.  Read as a whole, the examination report clearly provides that the low back disability was not in any way related to or aggravated by the arthritis of the left ankle because there was no evidence of altered mechanics involving his gait or back.  The Board's conclusion in this regard is supported by the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), in which the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)).  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order); See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Board finds that the lack of specific reference to aggravation did not render the February 2011 VA examiner's opinion inadequate.

A review of the VA treatment records also revealed a diagnosis of lumbar degenerative joint disease and complaints of chronic low back pain treated with epidurals and an implanted stimulator.  

The only evidence in support of the claim are the Veteran's and his wife's assertions that he suspects his arthritis of the left ankle caused or aggravated his low back disability.  The Board acknowledges that the Veteran is competent to provide evidence of that which he experiences, including his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent to which the Veteran attempted to provide an etiological opinion, he is not competent to do so in this particular case.  Determining the etiology of a low back disability, to include degenerative joint disease or lumbar strain, is a complicated medical question.  The Veteran has not demonstrated he has the knowledge, education, or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his low back disability is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board has also considered entitlement to service connection for a low back disability on a direct incurrence basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).

Establishing service connection on a direct incurrence basis generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the VA treatment records contain a diagnosis of degenerative joint disease, and arthritis is a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application in this case.  Moreover, as arthritis is a chronic disease and the Veteran had 90 days or more of active service during a war period, this disease is presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, however, the evidence reflects that a low back disability did not manifested in service, within the one year presumptive period for chronic diseases, or that a low back disability is otherwise related to service to include on a continuity of symptomatology basis.  There are no notations of complaints, symptoms, treatment, or diagnoses relating to his low back in the service treatment records.  Moreover, as noted above, a low back disability did not manifest until many years after service in the 1980's, and the Veteran testified in February 2010 that he did not injure his low back in service, but that his back was "just getting old."  The evidence thus weighs against entitlement to service connection for a low back disability on a direct or presumptive basis as well.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability on any basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for a low back disability, to include as secondary to the service-connected arthritis of the left ankle is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


